DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claims
	Claims 1, 3, 5, 6 and 41 are pending in the application.  Claims 2, 4 and 7-40 are cancelled. 
Priority
	This application claims benefit and priority to U.S. Provisional Application No. 62/653,641, filed April 6, 2018 and U.S. Provisional Application No. 62/654,786, filed April 9, 2018.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites (in part) “wherein the gaboxadol or a pharmaceutically acceptable salt thereof is co-administered with an additional therapeutic agent.”  Non-limiting discussion of said additional therapeutic agent at p. 33-35 is acknowledged, where the additional therapeutic agent is generally said to be “any therapeutic agent that contributes to an aspect of effective treatment or prevention of the substance abuse disorder.” (p. 35 par. 2).  This definition admits a virtually unlimited number and type of therapeutic agents, for example, vitamin C, which would be expected to have positive general effects on overall patient health, possibly indirectly affecting treatment of opioid use disorder by improving and/or maintaining overall patient health.  Failure to reasonably limit the additional therapeutic agent renders the claim indefinite, as the ordinary artisan at the time the application was filed would not recognize the full claimed scope. This rejection is newly-made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over BELOZERTSEVA .
Regarding claim 1, Belozertseva (Abstract and throughout) describes the results of studies in mice regarding the effects of GABA-positive agents on the development of morphine addiction and cessation syndrome manifestations.  Referring to the English translation section [1], the authors note that “[t]he administration of GABA-positive substances statistically significantly weakened the manifestations of the withdrawal syndrome.”  (i.e., morphine withdrawal syndrome, where the ordinary artisan recognizes that morphine addiction is a type of opioid use disorder - reading on claim 1).  Referring to the English translation section [2], the authors further describe results of THIP (aka gaboxadol) administration:
The GABAA receptor agonist THIP, which completely eliminated jumping and stretching and prevented an increase in the number of shake-offs and cleansing was the most effective in suppressing withdrawal symptoms, making the animals' condition indistinguishable from the control receiving Naloxone after subchronic administration of an isotonic NaCl solution. The drug also prevented the disinhibition of eating behavior observed after morphine withdrawal, which is consistent with data on its ability to reduce food intake in rats [5]. It is very likely that the greater efficiency of THIP is due to the predominant involvement of GABAA receptors in the body's response not only to morphine [3], but also to its withdrawal.
	Regarding claim 3, administration of THIP diminishes opioid withdrawal symptoms including, for example, administration of THIP diminishes disinhibition of eating behavior during morphine withdrawal.
The reference does not specifically refer to a method comprising administration of gaboxadol to a patient.  However, 1) when there is a reasonable correlation between in vitro or in vivo animal testing and a claimed method invention, a rigorous correlation between said testing and the claimed method is not necessary; and 2) that there is no insurmountable difficulty in moving to the next level in the screening chain (i.e. in vitro testing - in vivo animal testing - in vivo human testing) once successful testing has been demonstrated at the previous link in the chain. Cross v. lizuka, 753 F.2d 1040, 1051, 224 USPQ 739, 747-48 (Fed. Cir. 1985) and (MPEP § 2107.03 and § 2164.02).
Accordingly, in view of the teachings of Belozertseva the ordinary artisan would have found it obvious to treat an opioid use disorder by administration of THIP (aka gaboxadol), which these authors show to be the most efficacious agent among those tested in diminishing the effects morphine withdrawal, .
Claims 5 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over BELOZERTSEVA (Eksperimental'naya i Klinicheskaya Farmakologiya 2000 63(1):19-23; partial English translation provided herein and referred to as indicated), DURING (US 2016/0038469 A1) published 11 Feb 2016; cited previously), LARSEN (US 2009/0143335 A1; cited previously) and KJAER (British Journal of Clinical Pharmacology 1983 16:477-485).
	The teachings of Belozertseva regarding therapeutic treatment of opioid use disorder comprising administration of gaboxadol are set forth above.  Regarding the dose ranges of claims 5 and 41, During [0145], in disclosures in the same art, therapeutic administration of gaboxadol, teaches doses in the range of 0.1mg to 1000 mg gaboxadol, noting [0146] that “the subject is started at a low dose and the dosage is escalated in the drug is well tolerated in the subject.”  Larsen (Abstract and throughout), in disclosures in the same art, therapeutic administration of gaboxadol, demonstrates pharmacokinetic plasma profiles in dogs and rats (Figures 2 and 3, respectively, and [00112-0013]) over time after oral (PO) administration, generally teaching [0049] a dose of about 0.1 to about 150 mg/day.  Kjaer, in disclosures in the same art, therapeutic administration of gaboxadol, demonstrates pharmacokinetic plasma profiles in human patients, establishing a correspondence between dose and dose-limiting side effects, where “[t]he development of side effects is closely correlated to the serum concentration of THIP.” (p. 484 col. 1 par. 1), and “[t]he half-life of THIP, 1.52 h, is in good agreement with the value found earlier in human volunteers.” (p. 484 col. 1 par. 3).
Based on this guidance in the prior art, it would be within the skill level of the ordinary artisan as part of routine pharmaceutical optimization to formulate a dose comprising an amount of active ingredient, including an amount of drug present in a pharmaceutical composition, required to effectively perform the required function linked to treatment of opioid use disorder in a patient, with a reasonable expectation of success, in view of the teachings of Belozertseva, which teaches particular efficacy of THIP in ameliorating opioid withdrawal symptoms, During and Larsen, which demonstrate the means to adjust plasma concentrations of gaboxadol as observed in animal models, and Kjaer, which teaches human pharmacokinetics of the compound and provides dosage limits related to undesirable side effects in a 
Thus, it would have been obvious to the skilled artisan at the time the instant application was filed, considering the combined teachings of Belozertseva, During, Larsen and Kjaer, to administer gaboxadol to treat opioid use disorder, with a reasonable expectation of success, where particular amounts/dosages would be readily determined by the skilled artisan as a result of routine optimization in view of the guidance provided by the cited prior art. 
Further regarding overlap of ranges, “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  MPEP 2144.05.I.  Absent unexpected results obtained from the claimed methods utilizing the active agent in the range(s) recited, it is considered that the unit dosages of the application and in the prior art would have been close enough that one skilled in the art would have expected them to have essentially the same properties with regard to the desired pharmacological effects achieved.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5, 6 and 41 (See REMARKS 09/13/2021) have been considered but are moot because new grounds of rejection as set forth herein are required in response to the current amendments.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from 





/JOHN M MAURO/Primary Examiner, Art Unit 1625